Citation Nr: 0308085	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of asbestos exposure during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1960 
to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
service connection for a lung disorder claimed as a residual 
of asbestos exposure during service.  

In April 1999, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

The case was previously before the Board in August 1999, when 
it was remanded to obtain additional medical records and for 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran served in the Navy in an engineering rating, 
and was exposed to asbestos during this service.

3.  The veteran was exposed to asbestos during his private 
employment subsequent to his active naval service.  

4.  A private medical report dated November 1994 indicates 
that the veteran has a diagnosis of pulmonary asbestosis.

5.  A December 2001 VA examination report reveals that the 
veteran suffers from restrictive lung disease.  

6.  A March 2003 VA medical opinion links the veteran's 
current lung disorders to asbestos exposure both during and 
after active service.  


CONCLUSION OF LAW

An asbestosis related lung disability was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, (West 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist and is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also imposes 
a significant duty to assist the appellant with their claim 
and to provide them notice of evidence needed to support the 
claim.  More recently, new regulations were adopted to 
implement the VCAA.   See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(2002).  With respect 
to this duty to assist the veteran in obtaining evidence, the 
VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary). 

In this case, VA informed the appellant of the evidence 
needed to substantiate his claim in a Statement of the Case 
dated February 1997.  The Board notes that there is no 
specific notice of record to the veteran informing him of 
VA's duty to assist the appellant and which party would be 
responsible for obtaining which evidence.  However, based on 
the Board's grant of the benefit sought, service connection 
for asbestosis, the Board can issue a final decision because 
the appellant is not prejudiced by appellate review.  A 
remand or further development of the claim would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Requirements for Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2002).  Establishing direct service 
connection for a disability, which has not been clearly shown 
in service, requires the existence of a current disability 
and a relationship or connection between that disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d) 
(2002); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had asbestos exposure during 
active military service; (2) whether he has a current 
asbestos related pulmonary disability; and, if so, (3) 
whether the current disability is etiologically related to 
the asbestos exposure during service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21 [hereinafter "M21-1"].  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The veteran claims that he was exposed to asbestos during 
active service.  He asserts that he was exposed while he 
served aboard United States Navy ships.  He specifically 
claims that his duties involved serving in the engineering 
spaces of these ships where asbestos insulation was widely 
used.  The veteran has made these assertions in several 
written statements as well as in his sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The evidence of record reveals that the veteran served in the 
Navy from June 1960 to May 1963.  The veteran's rate was 
machinist's mate.  His records also reveal that he did serve 
aboard ships during his active service.  The Board notes that 
machinist's mate is an engineering rating and that the 
veteran's duties would have taken place in the engineering 
spaces aboard ship where the use of asbestos insulation was 
prevalent.  As such, the Board concedes that the veteran was 
exposed to asbestos during active service.  

The evidence of record also reveals that, subsequent to his 
separation from active service, the veteran was employed in 
occupations, which would also have exposed him to asbestos.  
Specifically, the veteran was employed in various shipyards 
and marine repair facilities for over 25 years after he 
separated from military service.  

There is a considerable volume of medical evidence of record 
which reveals that the veteran does suffer from a current 
lung disorder.  A November 1994 letter from Dr. Lorino, a 
private pulmonary specialist, is the best summary of the 
private medical evidence of record.  The letter indicates 
that the veteran had a history of asbestos exposure and that 
chest x-rays revealed parenchymal fibrosis in the mid to 
lower lung fields of both lungs along with bilateral pleural 
thickening.  The veteran also had pulmonary function test 
results, which were consistent with restrictive lung disease.  
Dr. Lorino's diagnosis was that the veteran had "pulmonary 
asbestosis."  A November 1999 private examination report 
confirms this diagnosis.  

In December 2001 a VA examination of the veteran was 
conducted.  The veteran reported a history of asbestos 
exposure during service.  He also reported symptoms of 
progressive shortness of breath.  Chest x-rays were 
inconclusive, but did show some nodularity in the mid to 
lower lungs bilaterally.  A CT examination of the chest was 
recommended to further study the veteran's chest, but one was 
not conducted.  Pulmonary function testing was conducted and 
the results were consistent with mild restrictive lung 
disease.  In March 2003 the examining VA physician offered a 
medical opinion which stated that "it is likely as not that 
the exposure to asbestos, both during his Navy service and 
later in civilian service, has contributed for this veteran's 
lung condition."

The evidence of record reveals that the veteran currently has 
restrictive lung disease.  Asbestos exposure causes 
restrictive lung disease.  The veteran has a long history of 
asbestos exposure both during and after his active military 
service.  The opinion of a VA physician is that the veteran's 
exposure to asbestos during active service contributed to his 
current lung disability.  Therefore, the evidence supports a 
grant of service connection for an asbestos related lung 
disability.   


ORDER

Service connection for an asbestos related lung disability is 
granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

